Citation Nr: 0503425	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  95-33 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for arthritis of the right knee.

2.  Entitlement to an increased evaluation for instability of 
the right knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
an avulsion wound of the right thigh, lateral aspect, Muscle 
Group XIV, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for residual 
weakness of the right lower extremity, Muscle Group XI, 
currently rated as 20 percent disabling.

5.  Entitlement to an increased evaluation for residual scar, 
anterior aspect of left thigh (skin donor site), currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for residual scar, 
lateral aspect of right thigh (skin donor site), currently 
evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for residual scar 
from skin graft to right lower leg and ankle, currently 
evaluated as 20 percent disabling.

8.  Entitlement to an increased (compensable) evaluation for 
donor site scars, right abdominal wall.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to May 
1948.

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from February 1994, March 1994, 
and October 1998 rating decisions of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the case in March 2000 and September 2003 
for additional development.  

The issues of entitlement to increased evaluations for 
arthritis, right knee, instability of the right knee, and for 
an increased (compensable) evaluation for donor site scars, 
right abdominal wall, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran's service connected avulsion wound, right 
lateral thigh, is manifested by no more than moderate muscle 
group (MG) XIV injury.

2.  The veteran's service connected residual weakness of the 
right lower extremity is manifested by no more than 
moderately severe muscle group (MG) XI injury.

3.  The veteran's residual scar from skin graft to right 
lower leg and ankle is manifested by a six and one-half inch 
by three inch scar in the right lower extremity extending 
down in the lower third of the calf over the right malleolus 
onto the foot; this is well-healed but exhibits some fixation 
over the lateral malleolus and causes some decrease in motion 
of the ankle.  

4.  The veteran's service connected residual scar, lateral 
aspect of right thigh, is painful on examination; the scar 
does not result in additional disability of the right thigh 
area.

5.  The veteran's service connected residual scar, anterior 
aspect of left thigh (skin donor site), is painful on 
examination; the evidence does not demonstrate that the left 
thigh scarring is deep or causes limited motion or limitation 
of function.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of an avulsion wound of the right thigh, 
lateral aspect, Muscle Group XIV, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.73, Code 
5314 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for residual weakness of the right lower extremity, Muscle 
Group XI, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.73, Code 5311 (2004).

3.  The criteria for an evaluation in excess of 20 percent 
for residual scar from skin graft to right lower leg and 
ankle have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, 4.118, Diagnostic Codes 7801-7805 (2002 and 
2004).

4.  The criteria for an evaluation in excess of 10 percent 
for residual scar, lateral aspect of right thigh, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
4.118, Diagnostic Codes 7801-7805 (2002 and 2004).

5.  The criteria for an evaluation in excess of 10 percent 
for residual scar, anterior aspect of left thigh (skin donor 
site), have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, 4.118, Diagnostic Codes 7801-7805 (2002 and 
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in March 2003, the RO advised the appellant 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The appellant was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
The appellant was advised of the evidence received and was 
requested to provide authorization for the release of any 
private medical records.  The appellant was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The August 1995 statement of the case (SOC), the November 
1998, June 1999, March 2002, and February 2004 supplemental 
statements of the case (SSOCs), and the March 2003 VCAA 
letter notified the appellant of the relevant laws and 
regulations pertinent to his claims, and essentially advised 
him of the evidence necessary to substantiate his claims.  
The VCAA letter and the February 2004 SSOC notified the 
appellant of his and VA's respective obligations to obtain 
different types of evidence.  They also advised the appellant 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for the actions.  He may be understood 
as advised of the need to submit any pertinent evidence in 
his possession.  VA treatment records have been obtained.  VA 
examinations were conducted in April 1998, May 2000, and 
January 2003.  The veteran has not indicated that he has any 
additional evidence to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with respect to 
the issues adjudicated herein.  Any errors as to timing of 
the notice provided the veteran is harmless.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran is seeking increased evaluations for various 
service connected disabilities stemming from an ambulance 
accident during service in October 1946.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  Separate diagnostic codes identify the various 
disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Scars

The veteran has a number of scars as a result of his 
inservice ambulance accident injuries and resulting skin 
grafts.  The Board is currently evaluating the following 
service connected scar disabilities:  residual scar, anterior 
aspect of left thigh (skin donor site), currently evaluated 
as 10 percent disabling; residual scar, lateral aspect of 
right thigh (skin donor site), currently evaluated as 10 
percent disabling; residual scar from skin graft to right 
lower leg and ankle, currently evaluated as 20 percent 
disabling.  Each of these current evaluations have been made 
effective from September 1993, when the veteran filed his 
claim for increased ratings.

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion:  
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion:  Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The RO has evaluated the veteran's claims under both the old 
and new regulations.  

Right Lower Leg and Ankle

The service medical records noted two avulsed areas on the 
lateral aspect of the right leg and ankle which had dirty 
ragged skin edges with dirt in the muscles which had been 
exposed, and had dirt tattooed into the lateral edge of the 
right fibula.  The right ankle joint was opened by the 
avulsion exposing articular cartilage as the capsule of the 
joint was avulsed.  The veteran underwent a skin graft.  

A January 1949 VA examination described an adherent but well-
healed split thickness graft over the lateral aspect of the 
right fibular area.  

A VA examination was conducted in April 1998.  The examiner 
described right ankle discomfort that was significantly 
mechanical in nature.  There was an 11 centimeter by seven 
centimeter area of wear on the distal aspect of the right 
leg, just above the lateral malleolus, and a second area of 
soft tissue defect two and one-half centimeters across in the 
region of the anterior talofibular ligament.  Examination of 
the right ankle demonstrated a painful click with a soft 
tissue area of tenderness in mobility just anterior to the 
lateral malleolus at the anterior talofibular ligament.  This 
was unstable, and the painful click emanated around the area 
of his lateral malleolus in the skin lesion which had been 
grafted.  There was moderate amount of discomfort in the soft 
tissues over the lateral leg wound which was well-healed and 
involved the peroneal tendon group.  

A January 2003 VA dermatology examination noted the presence 
of a six and one-half inch by three inch scar in the right 
lower extremity extending down in the lower third of the calf 
over the right malleolus onto the foot.  This was well-healed 
but exhibited some fixation over the lateral malleolus to the 
point that it caused some decrease in motion of the ankle.  
VA orthopedic examination conducted in January 2003 noted 
degenerative arthritis of the right ankle.  Range of right 
ankle motion was noted as: extension to zero degrees; flexion 
to 35 degrees; inversion to 25 degrees; and eversion to 12 
degrees.  (Range of left ankle motion was noted as: extension 
to 10 degrees; flexion to 35 degrees; inversion to 30 
degrees; and eversion to 15 degrees.)  

Based upon the current VA examination findings, the RO 
assigned a 20 percent evaluation under the current Code 7801 
for a scar exceeding 12 square inches causing limited motion.  
The veteran is not entitled to a 30 percent evaluation under 
this Code since scarring exceeding 72 square inches in the 
right ankle/lower leg region have not been demonstrated.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2004).

Regarding the question as to whether a higher evaluation 
would be available under either the old or new Code 7805, 
based on limitation of function of affected part, the Board 
notes that the veteran is being compensated for arthritis 
based on limitation of ankle motion.  Care must be taken not 
to evaluate the same manifestations of disability under more 
than one applicable code.  This would constitute 
"pyramiding." 38 C.F.R. § 4.14 (2004).

Accordingly, the Board finds that the veteran's service 
connected residual scars from skin graft, right lower leg and 
ankle, are adequately compensated by the current 20 percent 
evaluation, and a higher evaluation is not warranted.  

Right Thigh

The service medical records note an avulsion wound to the 
lateral aspect of the right thigh.  This was described as a 
circular avulsion on posterior-lateral aspect of the right 
thigh measuring five inches in diameter with tattooed black 
ragged edges.  The avulsion extended to the fascia of the 
thigh.  The veteran underwent a skin graft.  

A January 1949 VA examination described slight depression due 
to underlying soft tissue loss.  VA examination in July 1968 
found a five inch by three and one-half inch scar on the 
posterolateral aspect of the upper half of the right thigh.  
It was described as nontender, but slightly adherent and 
depressed one-eighth of an inch.  

A VA examination was conducted in April 1998.  There was a 15 
centimeter by 10 centimeter area of soft tissue defect on the 
lateral aspect of the veteran's right buttock.  There was 
moderate tenderness in the soft tissues of the right proximal 
thigh and buttock.  

A January 2003 VA examination noted the presence of a four 
and one-half inch by three inch scar on the posterior aspect 
of the right thigh, with some involvement of the hamstring 
muscles and Muscle Group XIV.  The examiner noted that this 
caused no difficulty in walking.  

The RO has assigned a 10 percent evaluation under both the 
old and current Code 7804 for a superficial scar that is 
tender or painful on examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  This is the maximum evaluation 
available under that Code section.

Regarding the question as to whether a higher evaluation 
would be available under either the new Code 7801 based on 
limited motion, or the old or new Code 7805, based on 
limitation of function of affected part, the Board notes that 
the veteran is being compensated for disability of Muscle 
Group XIV under Diagnostic Code 5314.  Care must be taken not 
to evaluate the same manifestations of disability under more 
than one applicable code.  This would constitute 
"pyramiding."  38 C.F.R. § 4.14 (2004).

Accordingly, the Board finds that the veteran's service 
connected residual scar from skin graft, lateral aspect of 
right thigh, are adequately compensated by the current 10 
percent evaluation, and a higher evaluation is not warranted.  

Left Thigh

The service medical records note that the veteran's left 
thigh was used as a skin graft donor site for in treating his 
right lower extremity wounds.  

VA examination in July 1968 found a seven and one-half inch 
by five inch scar on the anteromedial aspect of the left 
thigh which had been skin grafted.  It was described as 
nontender and nondepressed, but slightly adherent.  

A January 2003 VA examination noted the presence of a seven 
inch by six inch donor site scar on the anterior aspect of 
the left thigh.  The scar resulted in mild itching from time 
to time.  The veteran had no limitation in function due to 
this scar.  The diagnosis noted scar in the left anterior 
thigh which causes some mild tenderness and some itching, but 
no limitation of motion.  

The RO has assigned a 10 percent evaluation under both the 
old and current Code 7804 for a superficial scar that is 
tender or painful on examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  This is the maximum evaluation 
available under that Code section.

A higher evaluation is not available under other Code 
sections pertaining to scarring since the evidence does not 
demonstrate that the left thigh scarring is deep or causes 
limited motion or limitation of function.  38 C.F.R. Part 4, 
4.118, Diagnostic Codes 7801, 7805 (2002 and 2004).

Accordingly, the Board finds that the veteran's service 
connected residual scar from skin graft, anterior aspect of 
left thigh, is adequately compensated by the current 10 
percent evaluation, and a higher evaluation is not warranted.  

Muscle Injuries

Service connection for residuals of an avulsion wound of the 
right thigh, lateral aspect, Muscle Group XIV, was granted by 
rating decision dated in February 1949.  A 10 percent 
evaluation was assigned from May 1948, and that evaluation 
has been continued in subsequent rating actions.

Service connection for residual weakness of the right lower 
extremity, Muscle Group XI, was also granted in February 
1949.  A 10 percent evaluation was assigned from January 
1949.  A September 1958 rating decision reduced the 
evaluation to noncompensable, from August 1958.  A July 1966 
rating decision increased the evaluation to 10 percent 
disabling from March 1966.  A February 2004 rating action 
increased the evaluation to 20 percent, from September 1993.

As a preliminary matter, it is noteworthy that the 
regulations pertaining to ratings of muscle injuries were 
revised, effective in June 1997, while this appeal was 
pending.  Inasmuch as there were no substantive changes to 
the criteria applicable in the instant case, for expediency 
references herein will be to the "new" criteria only.

For muscle damage of the anterior thigh group (Group XIV, 
Diagnostic Code 5314), the Rating Schedule provides a 10 
percent rating for a moderate residual disability; a 30 
percent rating for a moderately severe residual disability; 
and a 40 percent rating for a severe residual disability.  38 
C.F.R. § 4.73, Diagnostic Code 5314.  

For muscle damage of the posterior and lateral crural 
muscles, or calf muscles (Group XI, Diagnostic Code 5311), 
the Rating Schedule provides a 10 percent rating for a 
moderate residual disability; a 20 percent rating for a 
moderately severe residual disability; and a 30 percent 
rating for a severe residual disability.  38 C.F.R. § 4.73, 
Diagnostic Code 5311.  

Characteristics of "moderate," "moderately severe," etc. 
muscle injury are set forth in 38 C.F.R. § 4.56:

Moderate disability of muscles.

(i) Type of injury. Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Moderately severe disability of muscles.

(i) Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  Severe disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound due to high- velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d) (2004).  

The cardinal signs or symptoms of muscle disability as 
defined in subsection (c) of section 4.56 are "loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement."  38 
C.F.R. § 4.56(c) (2004).


Avulsion Wound, Right Thigh (Muscle Group XIV)

The service medical records note an avulsion wound to the 
lateral aspect of the right thigh.  This was described as a 
circular avulsion on posterior-lateral aspect of the right 
thigh measuring five inches in diameter with tattooed black 
ragged edges.  The avulsion extended to the fascia of the 
thigh.  The veteran underwent a skin graft.  

A January 1949 VA examination described slight depression due 
to underlying soft tissue loss.  VA examinations conducted in 
June 1966 and July 1968 found no residual weakness of Muscle 
Group XIV on the right.  

A VA examination was conducted in April 1998.  There was a 15 
centimeter by 10 centimeter area of soft tissue defect on the 
lateral aspect of the veteran's right buttock.  There was 
moderate tenderness in the soft tissues of the right proximal 
thigh and buttock.  

A January 2003 VA examination noted the presence of a four 
and one-half inch by three inch scar on the posterior aspect 
of the right thigh, with some involvement of the hamstring 
muscles and Muscle Group XIV.  The examiner noted that this 
caused no difficulty in walking.  

The evidence does not show a muscle injury of more than 
moderate degree.  There were no fractures, prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  There is no evidence of any bone, nerve, or 
circulatory pathology.  In this regard, the Board notes that 
the veteran's scars and right knee arthritis are separately 
rated, and thus not included in the consideration of this 
particular evaluation.  The medical evidence does not show 
any increased muscle symptomatology separate and distinct 
from the skin and orthopedic disability.  

While there was an indication of a small loss of right thigh 
muscle substance, as contemplated in the evaluation for a 
moderate muscle injury, the veteran has never exhibited the 
symptoms noted in the criteria for moderately severe or 
severe muscle injuries such as "indications on palpation of 
loss of deep fascia, or normal firm resistance of muscles 
compared with sound side," or "ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track," "soft flabby muscles in wound area," or swelling and 
hardening of the muscle abnormally in contraction.  VA 
examiners have noted no significant restriction of function 
due to the muscle injury.  Accordingly, the veteran's 
avulsion wound, right thigh (Muscle Group XIV) is 
appropriately rated as no more than 10 percent disabling.  

Weakness of Right Lower Extremity (Muscle Group XI)

The service medical records noted two avulsed areas on the 
lateral aspect of the right leg and ankle which had dirty 
ragged skin edges with dirt in the muscles which had been 
exposed and dirt tattooed into lateral edge of the right 
fibula.  The right ankle joint was opened by the avulsion 
exposing articular cartilage as the capsule of the joint was 
avulsed.  The veteran underwent a skin graft.  

A January 1949 VA examination described an adherent but well-
healed split thickness graft over the lateral aspect of the 
right fibular area.  There was no swelling, deformity, 
limitation of motion, ankylosis, crepitation on motion, or 
relaxation of the fascia or ligaments about the right ankle 
joint.  VA examinations conducted in June 1966 and July 1968 
found residual slight weakness of Muscle Group XI on the 
right.  

A VA examination was conducted in April 1998.  The examiner 
described right ankle discomfort that was significantly 
mechanical in nature.  There was an 11 centimeter by seven 
centimeter area of wear on the distal aspect of the right 
leg, just above the lateral malleolus, and a second area of 
soft tissue defect two and one-half centimeters across in the 
region of the anterior talofibular ligament.  Examination of 
the right ankle demonstrated a painful click with a soft 
tissue area of tenderness in mobility just anterior to the 
lateral malleolus at the anterior talofibular ligament.  This 
was unstable, and the painful click emanated around the area 
of his lateral malleolus in the skin lesion which had been 
grafted.  There was moderate amount of discomfort in the soft 
tissues over the lateral leg wound which was well-healed and 
involved the peroneal tendon group.  

A December 2001 VA examination noted right foot drop.

A January 2003 VA dermatology examination noted the presence 
of a six and one-half inch by three inch scar in the right 
lower extremity extending down in the lower third of the calf 
over the right malleolus onto the foot.  This was well-healed 
but exhibited some fixation over the lateral malleolus to the 
point that it caused some decrease in motion of the ankle.  
VA orthopedic examination conducted in January 2003 noted 
degenerative arthritis of the right ankle.  Range of right 
ankle motion was noted as: extension to zero degrees; flexion 
to 35 degrees; inversion to 25 degrees; and eversion to 12 
degrees.  (Range of left ankle motion was noted as: extension 
to 10 degrees; flexion to 35 degrees; inversion to 30 
degrees; and eversion to 15 degrees.)  

The veteran's current rating assignment of 20 percent 
contemplates a moderately severe muscle injury under 
Diagnostic Code 5311.  For the reasons explained below, the 
Board finds that the veteran's lower right leg muscle 
disability picture does not more nearly approximate the 
criteria for a rating higher than 20 percent under Diagnostic 
Code 5311.

The Board first emphasizes that despite the veteran's in- 
service hospitalization, with skin grafting of his right 
lower leg wound, at discharge from service his noted 
residuals were limited to scarring and moderate residual 
weakness.  Significantly, no neurologic, bony or vascular 
involvement was shown during service or at discharge.

Moreover, during the recent VA examination, consistent with 
the interim examinations of record, the VA examiner noted 
very few residuals of the veteran's Muscle Group XI wound, as 
opposed to pathology related to scarring or arthritis, which 
are separately evaluated.  

There are no objective findings of record that would 
establish that the degree of disability resulting from the 
veteran's muscle group XI impairment more nearly approximates 
severe.  Specifically, there is no evidence of a loss of deep 
fascia or muscle substance or soft flabby muscles in the 
wound area.  Also, there is no demonstration that the 
veteran's right lower extremity muscles swell and harden 
abnormally in contraction.  The veteran also does not exhibit 
the following signs of severe muscle disability: adhesion of 
the scar, diminished muscle excitability on electrodiagnostic 
tests, visible or measurable atrophy, adaptive contraction of 
an opposing group of muscles, atrophy of muscle groups not in 
the track of the missile, or induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

In this regard, the Board notes again that the veteran's 
right lower leg scars and right ankle arthritis are 
separately rated, and thus not included in the consideration 
of this particular evaluation.  As noted above, the medical 
evidence does not show any increased muscle symptomatology 
separate and distinct from the skin and orthopedic 
disability.  


ORDER

An evaluation in excess of 10 percent for residuals of an 
avulsion wound of the right thigh, lateral aspect, Muscle 
Group XIV, is denied.

An evaluation in excess of 20 percent for residual weakness 
of the right lower extremity, Muscle Group XI, is denied.

An evaluation in excess of 20 percent for residual scar from 
skin graft to right lower leg and ankle is denied.

An evaluation in excess of 10 percent for residual scar, 
lateral aspect of right thigh, is denied.

An evaluation in excess of 10 percent for residual scar, 
anterior aspect of left thigh (skin donor site) is denied.


REMAND

The most recent VA examination of the veteran's right knee 
conducted in January 2003 did not include findings addressing 
any functional loss associated with his service connected 
arthritis and instability of the right knee, and in 
particular whether pain could significantly limit functional 
ability during flare-ups or with repeated use of the knees 
over a period of time.  

With respect to the issue of entitlement to an increased 
(compensable) evaluation for donor site scars, right 
abdominal wall, the Board notes that this disability has not 
been the subject of a VA examination in more than 30 years.  
As a result, a current examination is necessary in order to 
properly evaluate it.

Accordingly, this issue is REMANDED to the RO for the 
requested action that follows.  

1.  The RO should schedule the veteran for 
an examination in order to determine the 
nature and severity of his service-
connected arthritis and instability of the 
right knee.  All right knee pathology 
attributable to the service connected 
disabilities should be identified.  Any 
tests and studies deemed necessary should 
be accomplished at this time.  The 
veteran's right knee should be examined 
for ranges of motion, and the examiner 
should also be asked to include the normal 
ranges of motion of the right knee.  
Additionally, the examiner should be 
requested to determine whether the right 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
arthritis and instability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  The examiner should specify whether 
the service-connected disability results 
in instability or subluxation, and if so, 
its severity.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

2.  The RO should schedule the veteran for 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and severity of his donor site 
scars, right abdominal wall, and the 
overall degree of functional impairment 
resulting from residuals of those scars.  
The examiner should comment on the size of 
the scars, as well as the degree of any 
pain, ulceration, and/or limitation of 
function of an affected part associated 
with the scars.  The examiner should 
comment on whether there is any frequent 
loss of covering of the skin over the 
scars.  Photographs of the abdominal wall 
scars should be taken and associated with 
the claims folder.  The examiner should be 
provided with the claims file and review 
the claims file in conjunction with the 
examination.

3.  The RO should then readjudicate the 
veteran's claims.  Both the old and new 
regulations pertaining to rating skin 
disorders (38 C.F.R. § 4.118, Diagnostic 
Codes 7800- 7805 effective prior to and 
after August 30, 2002) should be 
considered, as appropriate.  The appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
should be allowed for response.  The case 
should then be returned to the Board if 
indicated.

No action is required of the veteran until he is notified by 
the RO; however, the appellant is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim. 38 C.F.R. § 3.655 (2004).  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


